Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 5-9, 12, and 14-17 of C. Nelson et al., US 16/833,476 (Mar. 27, 2020) are pending.  Claims 5, 9, 14 and 15 are rejected.  Claims 1, 6-8, 12 16 and 17 are in condition for allowance.  

Election/Restrictions/Rejoinder

As set forth in the previous Office action, Applicant is considered to have constructively elected Group (IV) (now claims 1, 6-9, 12, and 14-17).  Claim 5 to the non-elected inventions of Groups (VI) is withdrawn from consideration pursuant to 37 CFR 1.142(b).  

The elections of species requirement is hereby withdrawn.  

Claim 1 is allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (IV) and (VI), as set forth in the Office action mailed on May 26, 2021, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Amendments

Applicant’s claim amendments are supported by the disclosure as filed.  

Withdrawal Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1, 7-9, 12, and 14-17 under AIA  35 U.S.C. 103 as being unpatentable over C. Nelson et al., US 5,591,878 (1997) (“Nelson”) is withdrawn in view of Applicant’s amendments.  

Rejection of claim 6 under AIA  35 U.S.C. 103 as being unpatentable over C. Nelson et al., US 5,591,878 (1997) (“Nelson”) in further view J. Chaumeil et al., 20 Methods and Findings in Experimental and Clinical Pharmacology, 211-215 (1998) (“Chaumeil”) is withdrawn in view of Applicant’s amendments.  


Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Claim 5 – Unclear Claim Term “turbo reactor”

Claim 5 is rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 5 recitation of “turbo reactor” is not a term of art and is not defined in the specification.  Searches have failed to identify a meaning for “turbo reactor” in the art related to the claims.  The specification provides no guidance on what “turbo reactor” means or what a “turbo reactor” is.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  MPEP § 2173.05(a).   Because the term “turbo reactor” is not defined in the art or the instant specification, one of skill in the art cannot know its meaning.  


Claim 9 – Unclear Claim Term “the processing time”

Claim 9 is rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the recitation of “the processing time” is unclear with respect to what “processing” or what “time” is referenced in base claim 1.  See MPEP 2173.05(e).   Claim 1 does not literally recite the term “processing”.  Claim 1 does recite “manufacturing” and “mixing”, and claim 1 inherently requires a reaction time.  Further, by way of the open ended claim 1 preamble term “comprising”, this claim does not exclude additional, unrecited elements or method steps as well as additional steps.  MPEP § 2111.03(I).  As such, it is unclear to one of skill in the art what “processing” or what “time” the claim 9 term “processing time” references. 

Claims 14 and 15 – Unclear Claim Term “Conversion Rate”

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the recitation of “conversion rate” within the context of the claim is unclear.  The specification does not define the term “conversion rate”.  Claims 14 and 15 define the recited “conversion rate” as a percentage.  However, the claim term “rate” (by its plain meaning) should reference time units relative to an amount of substance that is being “converted”.  As such, claims 14 and 15 are unclear because the proper time units/ amount are not recited.  Furthermore, in base claim 1, at least two metal salts are being “converted” (that is, claim 1 is directed to “manufacturing two or more metal propionates”).  And each of the at least two metal salts will have “conversion rates” under the claim 1 process.  As such, it is not clear to one of skill in the art what “conversion” or what “rate” claims 14 and 15 reference.  


Subject Matter Free of the Art of Record

Claims 1, 5-9, 12, and 14-17 are free of the art of record. The closest prior art of record is C. Nelson et al., US 5,591,878 (1997) (“Nelson”) as discussed in the previous Office actions.  Nelson does not teach or suggest method of manufacturing two or more metal propionates in a one-pot synthesis reaction comprising mixing at least one metal sulfate with at least one metal salt as claimed.  As discussed in the previous Office action, in Example 4 (at col. 6), Nelson teaches the “simultaneous preparation of manganese and cobalt propionate”.  However, neither Nelson nor Nelson in combination with secondary art of record gives guidance respecting the claimed “metal sulfate”.  As such, one of ordinary skill in the art is not motivated nor has a reasonable likelihood of success to modify the Nelson process by use of a metal sulfate salt so as to arrive at the instantly claimed process.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622